STEPHENS, Chief Justice,
dissenting.
I respectfully dissent. The trial court made a factual determination that the pooling arrangement was begun solely to prevent ROGPEX’s leases from expiring. The lease agreements provided for pooling only for the purpose of promoting the conservation of oil and gas or other minerals. Thus, the trial court’s finding that ROG-PEX was using the pooling option for an invalid purpose, i.e., to extend all the leases, should be upheld.
The pooling was begun a mere three days prior to the leases’ date of expiration. Roger’s, the holder of the leases, testified that the purpose of the pooling was to be able to continually go back and drill. He failed to mention conservation.
Because this is an issue of fact, and not of law, the trial court’s findings should be dispositive.
LEIBSON, J., joins in this dissent.